
	

113 HR 4507 IH: Pedestrian Fatalities Reduction Act of 2014
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4507
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Crowley (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to require a State with an increase in the number of
			 fatalities or serious injuries of pedestrians or users of nonmotorized
			 forms of transportation to include strategies to address the increase in
			 the State’s subsequent State strategic highway safety plan, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Pedestrian Fatalities Reduction Act of 2014.
		2.Special rule for pedestrian safetySection 148(g) of title 23, United States Code, is amended by adding at the end the following:
			
				(3)Pedestrians
					(A)State-level increaseIf the number of fatalities or serious injuries of pedestrians or users of nonmotorized forms of
			 transportation in a State increases per capita during the most recent
			 2-year period for which data are available, the State shall be required to
			 include, in the State’s subsequent State strategic highway safety plan,
			 strategies to address the increase in such number.
					(B)County-level increaseIf the number of fatalities or serious injuries of pedestrians or users of nonmotorized forms of
			 transportation in a county of a State increases per capita over the most
			 recent 2-year period, the State shall be required to include, in the
			 State’s subsequent State strategic highway safety plan, strategies to
			 address the increase in such number in that county..
		3.Additional consideration for strategic highway safety plansSection 148(d)(1)(B) of title 23, United States Code, is amended—
			(1)in clause (vii) by striking “and” at the end;
			(2)in clause (viii) by striking the period at the end and inserting “; and”; and
			(3)by adding at the end the following:
				
					(ix)data on fatalities and injuries of pedestrians and users of nonmotorized forms of transportation..
			4.Model inventory of roadway elementsSection 148(f)(2)(A) is amended by striking roadway safety and inserting roadway safety, including elements that improve safety for pedestrians and users of nonmotorized
			 forms of transportation.
		
